Citation Nr: 1550489	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  13-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include major depression. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depression, to include as secondary to service-connected eczema/skin disease. 

3.  Entitlement to service connection for headaches, to include as a result of exposure to ionizing radiation and/or herbicide exposure.

4.  Entitlement to service connection for a bilateral foot disability, claimed as arthritis.

5.  Entitlement to service connection for sleep apnea, to include as a result of exposure to ionizing radiation and/or herbicide exposure.

6.  Entitlement to a rating in excess of 60 percent for eczema/skin disease. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Neil Riley, Attorney at Law


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to July 1976. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from August 2010 (acquired psychiatric, sleep apnea, eczema/skin disease) and October 2011 (headaches, feet, TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  

A hearing was held before the undersigned Veterans Law Judge in July 2015.  The Veteran was not present; however, the Veteran's representative presented evidence on his behalf.  

With respect to the Veteran's claims for entitlement to service connection for an acquired psychiatric disability and sleep apnea, and entitlement to an increased rating for eczema/skin disease the Board notes that these claims were adjudicated in an August 2010 rating decision.  The same issues were once again readjudicated in an October 2011 rating decision.  Although the RO indicated that the October 2011 rating decision is the decision on appeal with respect to these issues, because additional evidence was submitted within one year of the August 2010 rating decision, the Board will consider the August 2010 rating decision on appeal with respect to these issues, and new and material evidence is not needed to reopen a claim for service connection for sleep apnea.  38 C.F.R. § 3.156(b) (2015).

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include major depression. 

The Veteran's claim for a psychiatric disability was last denied in a final Board decision of July 1995.  At that time his claim was characterized solely as entitlement to service connection for major depression.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.

In this case, the Board is broadening the scope of the claim.  However, because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final Board decision -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service, the threshold question of whether new and material evidence had been submitted must be addressed.

The issue of entitlement to a temporary total rating based on hospitalization has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a BVA decision dated in July 1995, the Board denied service connection for major depression based on the finding that the evidence did not demonstrate the Veteran had a diagnosis related to service; the Veteran did not appeal the July 1995. 

2.  The evidence received since the July 1995 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.   

3.  The Veteran's recurrent major depression has been attributed to his service-connected bilateral eczema/skin disease. 

4.  The Veteran did not serve in the Republic of Vietnam during the Vietnam War; and, he has not presented any credible evidence of in-service exposure to herbicides or ionizing radiation in service.

5.  The evidence of record does not establish a nexus between the Veteran's headaches and service.  

6.  Arthritis of the feet was not shown during active duty.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's bilateral feet disorder and his active service.   

7.  A preponderance of the evidence is against a current diagnosis of sleep apnea.  

8.  The Veteran's service-connected eczema/skin disease has been assigned a 60 percent rating, the maximum rating authorized under Diagnostic Code 7806; the disability has not otherwise been manifested by disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features or with six or more characteristics of disfigurement.  The applicable rating criteria are adequate to rate the Veteran's eczema/skin disease at all pertinent points.


CONCLUSIONS OF LAW

1.  The July 1995 Board decision, which denied the Veteran's claim for major depression is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.160(d), 20.1100 (2015). 

2.  New and material evidence has been received since the July 1995 Board decision and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  An acquired psychiatric disability is proximately due to or the result of his service-connected eczema/skin disease.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  Headaches were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

5.  A bilateral foot disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6.  The basic criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for a rating in excess of 60 percent for eczema/skin disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes (DCs) 7899-7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

A July 1995 Board decision denied a claim for service connection for major depression.  At the time of the July 1995 Board decision, the unestablished fact was a nexus between the Veteran's psychiatric disability and service.  The Veteran did not appeal this decision.  Therefore, this prior decision became final.  

The evidence received since the July 1995 Board decision includes treatment records reflecting a diagnosis of major depression related to the Veteran's service-connected eczema/skin disease.  This evidence is new because it was not previously submitted to the VA.  The Board additionally finds this evidence is material.  The previous claim for service connection was essentially denied because the evidence did not demonstrate that the Veteran had an acquired psychiatric disability, related to service.  The newly submitted evidence supports the presence of an acquired psychiatric disability related to a service-connected disability.  As new and material evidence has been received the claim for an acquired psychiatric disability, is reopened. 

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).




Acquired Psychiatric Disability

The Veteran is service-connected for eczema/skin disease.  He asserts that his acquire psychiatric disability is the result of this service-connected disability.  This is primarily a medical issue.  

In this regard, the Board notes a November 2014 VA treatment record which reflects that the Veteran has a diagnosis of moderate recurrent major depression and adjustment disorder related to eczema.  

Although there is no medical opinion of record, the diagnosis of an acquired psychiatric disability related to eczema, by its very name indicates a relationship to his service-connected eczema/skin disease.  

As such, the weight of the competent medical evidence indicates that his acquired psychiatric disability is proximately due to his service-connected eczema/skin disease. 

The Board notes that in addition to a major depressive disorder, the Veteran has been diagnosed with a multitude of psychiatric disorders.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that any other psychiatric diagnosis would be evaluated the same as the current disability cited above (major depressive disorder with adjustment disorder).  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability is rendered moot.

The Board additionally notes that although the Veteran was diagnosed with a personality disorder in service, the evidence of record contains no indication that the Veteran experienced a superimposed injury or disease resulting in additional psychiatric disability during service; therefore, the evidence does not indicate that the Veteran experienced symptomatology of a psychiatric disorder which might be service connected during service.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The Board finds that the claim for service connection for an acquired psychiatric disability, to include as secondary to service-connected eczema/skin disease may be granted.  Further discussion is simply not warranted.  The nature and extent of this problem related to the service connected disability is not before the Board at this time. 

Headaches, Sleep Apnea, and Bilateral Foot Disability

The Veteran asserts that his headaches and sleep apnea are related to in-service exposure to herbicides and ionizing radiation.  He additionally alleges that his bilateral foot disability is due to wearing improper gear.

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus and coronary artery disease shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied.  38 C.F.R. § 3.309(e).  The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  In fact, the Veteran did not serve until June 1975, which is outside of the Vietnam era time frame.  Further, while the Veteran vaguely asserts that he was exposed to Agent Orange while serving in the military, he has provided no credible evidence to support his contention.  Additionally, it should be noted that the Veteran's claimed disabilities of headaches and sleep apnea are not presumptive disabilities.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, and his headaches and sleep apnea are not presumptive diseases caused by herbicides, there can be no basis to grant service connection based on presumption of exposure to herbicides.  

The Veteran also claims exposure to radiation.  Although presumptive service connection may be warranted under certain circumstances, the Veteran has not claimed, and there is no other evidence, that the Veteran had been diagnosed as having a radiogenic disease as defined by 38 C.F.R. § 3.311.  38 C.F.R. § 3.311 provides a list of radiogenic diseases, and the claimed disabilities are not among the diseases listed.

There is another presumption of service connection for radiation-exposed veterans found in 38 C.F.R. § 3.309(d).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. § 3.309.

Initially, the Board notes that the diseases listed in 38 C.F.R. § 3.309(d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  None of the Veteran's claimed disabilities are included in this list.  The presumptions found in 38 C.F.R. § 3.309(d) are thereby not for consideration.  

In addition, the presumptions in 38 C.F.R. § 3.309(d) are only available for radiation-exposed veterans.  A 'radiation- exposed veteran' is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

'Radiation-risk activity' is defined to mean: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l(14)).  See 38 C.F.R. § 3.309(d)(ii).

The evidence does not show that the Veteran participated in any of the above radiation-risk activities.  His service records make no reference to him working in an environment that posed a risk for radiation exposure.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R.  § 3.309(d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  The Veteran's arthritis of his feet did not manifest in the first year after separation from a period of service.  The evidence first reflects problems associated with his feet in 1987, over 10 years following separation from service. 

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service.

Service treatment records reflect that the Veteran complained of pain in his head near his teeth in April 1976.  Service treatment records do not reflect treatment for his feet or sleep apnea.  A June 1976 separation examination reflected a normal clinical evaluation of his head, feet, and lungs.  The Veteran reported that he was "in good health."  The record is also silent with respect to the Veteran being seen for radiation sickness, or exposure to herbicides.  A diagnosis of sleep apnea was additionally not noted.  

A review of the post-service medical evidence of record shows that the Veteran was diagnosed with headaches (1986) and bilateral foot problems (1987).  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  

More importantly, with respect to his claim for sleep apnea, a detailed review of the post-service evidence fails to reveal a diagnosis of sleep apnea, providing highly probative evidence against this claim.    

While the Board has considered the Veteran's complaints of sleep issues, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The service treatment records, post-service examinations and treatment records, overall, provide highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with sleep apnea.  Any sleep problems documented are associated with his now service-connected acquired psychiatric disability.  A separate diagnosis of sleep apnea is not of record.  

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current sleep apnea upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Importantly, it is essential for the Veteran to understand that even if we assume the existence of this problem, there is simply nothing that medically connects this problem to the Veteran's service from June 1975 to July 1976, more than 30 years ago. 

With respect to his bilateral foot disability, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his feet until 1987.  

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for over 10 years after service.  This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.   

Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his feet for over 10 years following separation from service.  Moreover, although the Veteran filed service connection claims for his skin and an acquired psychiatric disability as early as 1989, he did not file a service connection claim for his bilateral feet for many years.

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his feet were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of bilateral foot problems since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his headaches since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's tension headaches are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

In short, the evidence fails to establish the onset of feet and chronic headaches for many years following separation from service.  With respect to his headaches, the Veteran seems to focus his argument on his belief that his headaches were caused by exposure to toxic chemicals in service.  No medical evidence has been proffered to support this theory.  He has submitted general internet articles, which are not specific to his claim.  Due to the medical complexity of this question, the Veteran's opinion is found to lack competency.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on the articles the Veteran has submitted as they were written to explain general medical principles, and not the specific facts in this case.  

The Board also finds that the weight of the competent evidence does not attribute the Veteran's bilateral feet problems or headaches, to service including chemical exposure, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  The evidence does not indicate that the problems the Veteran has today are connected to service, to include ionizing radiation, herbicides, or other chemicals.  The service and post-service evidence provide particularly negative evidence against these claims. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his feet or headaches.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, although the Veteran is competent to report that he has headaches, he is not competent to render a medical opinion as to the etiology of this disability. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board should consider only those factors contained in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated with a 60 percent disability rating for his service-connected eczema/skin disease under diagnostic codes 7899-7806 for the entire period on appeal.  Under DC 7806, a 60 percent rating is the maximum rating assignable, a higher rating is not available to the Veteran under this diagnostic code.  See 38 C.F.R. § 4.118.

The only potentially applicable diagnostic code providing for a disability rating in excess of 60 percent is DC 7800, for disfigurement.  Under DC 7800 disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks (lips), or; with six or more characteristics of disfigurement warrants an 80 percent disability rating.  

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar 5 or more inches (13 or more cm.) in length.  Scar at least one-quarter inch (0.6 cm.) wide at widest part.  Surface contour of scar elevated or depressed on palpation.  Scar adherent to underlying tissue.  Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissues missing in an area exceeding six square inches (39 sq. cm.).  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.

Note (4) states to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.). 

Note (5):  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118.

At the Veteran's November 2009 VA examination it was noted that the Veteran had hyperpigmentation, darkening of skin, dryness to affected areas with no current flare-up of the neck and other areas of the body.  The examiner specifically noted that the Veteran's face, palms and feet were not affected. 

The Veteran underwent another VA examination in December 2014.  The VA examiner specifically noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck. 

A review of the evidence, during the period on appeal, does not reflect that the Veteran's service-connected skin disability causes visible or palpable tissue loss or either gross distortion or asymmetry of three or more features or paired sets of features or that it results in six or more characteristics of disfigurement.  As such, an 80 percent disability rating based on disfigurement of the head, face or neck (DC 7800) is not warranted.  It is important for the Veteran to understand that not all evidence in this case supports the current evaluation, let alone a higher evaluation. 

Additionally, the Board finds that there is no showing that, at any point during the appeal, the Veteran's service-connected skin disability reflected so exceptional or so unusual a picture as render inadequate the scheduler criteria for rating the disability and to warrant the assignment of a higher rating on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  Significantly, the scheduler rating criteria both specifically provide for disability ratings based on the symptoms, treatment, and location and percentage of skin areas affected.  In addition, there are several alternate criteria which can be used when considering impairment from disabilities of the skin, to include ratings based on disfigurement and scarring.  In short, all of the symptoms the Veteran experiences from his skin disease are explicitly listed in the scheduler rating criteria.  No exceptional factors involving the Veteran's skin were noted.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)  a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claim for service connection for an acquired psychiatric disability is being reopened and granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  

With respect to his claims for skin, headaches, bilateral foot disability, and sleep apnea, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2009 (sleep, skin), and a letter dated February 2011 (feet, headaches), informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.
	
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

The Veteran has also not identified any additional outstanding evidence that could be obtained.  

With respect to his service connection claims for headaches, bilateral feet, and sleep apnea, and as they relate to service, to include exposure to ionizing radiation and/or herbicide exposure  (headaches, sleep apnea), the Board notes that a VA examination with medical opinion were not obtained.  The Board finds that a Remand to obtain such opinions is not warranted.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of current headaches, a bilateral foot, or sleep apnea disability related to service, is the Veteran and his representative's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his headaches, bilateral foot, and sleep apnea disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional.  The records as a whole provide highly probative evidence against these claims.  Significantly, as noted above, there is a not current diagnosis related to ionizing radiation, herbicides, and/or chemical exposure.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

With respect to his increased rating claim, the Veteran was afforded VA examinations in November 2009 and December 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's eczema/skin disease since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his eczema/skin disease under the applicable rating criteria.

Discussion of the Veteran's July 2015 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  No additional outstanding evidence was identified.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002)

ORDER

The claim for service connection for an acquired psychiatric disability is reopened.

Service connection for an acquired psychiatric disability, to include as secondary to service-connected  eczema/skin disease, is granted. 

Service connection for headaches, to include as a result of exposure to ionizing radiation and/or herbicide exposure, is denied.

Service connection for a bilateral foot disability, claimed as arthritis, is denied.

Service connection for sleep apnea, to include as a result of exposure to ionizing radiation and/or herbicide exposure, is denied.

A rating in excess of 60 percent for eczema/skin disease is denied. 


REMAND

TDIU-  Pursuant to this decision, the Veteran has now been granted service-connection for an acquired psychiatric disability.  Based on this newly service-connected disability, the Board finds that a VA medical opinion is warranted to determine whether the Veteran may be unemployable as a result of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to an examiner for an addendum opinion.  The examiner is requested to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide an opinion on the following: 

Whether he is at least as likely as not (50% or greater chance) unemployable solely due to his service-connected disabilities (acquired psychiatric disability and eczema/skin disease), standing alone.

The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not due to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


